 

EXHIBIT 10.1

 

LLC OWNERSHIP INTEREST PURCHASE AGREEMENT

 

This LLC Ownership Interest Purchase Agreement ("Agreement") is made as of July
1, 2013 by Vystar Corporation, a Georgia corporation ("Vystar" or "Buyer") and
Michael Soo, M.D., an individual resident in Durham County, North Carolina
(Seller") for the consideration and on the terms set forth in this Agreement

 

RECITALS

 

Seller desires to sell, and Buyer desires to purchase, all of the issued and
outstanding limited liability corporate membership and ownership interest (the "
Ownership Interest") of Kiron Clinical Sleep Lab, LLC, a North Carolina limited
liability company ("Company").

 

AGREEMENT

 

The parties, intending to be legally bound, agree as follows:

 

1.DEFINITIONS

 

For purposes of this Agreement, the following terms have the meanings specified
or referred to in this Section 1:

 

"Adjustment Amount"—as defined in Section 2.5.

 

"Applicable Contract"—any Contract (a) under which the Company has or may
acquire any rights, (b) under which the Company has or may become subject to any
obligation or liability, or (c) by which the Company or any of the assets owned
or used by it is or may become bound.

 

"Balance Sheet"—as defined in Section 3.4.

 

"Best Efforts"—the efforts that a prudent Person desirous of achieving a result
would use in similar circumstances to ensure that such result is achieved as
expeditiously as possible provided, however, that an obligation to use Best
Efforts under this Agreement does not require the Person subject to that
obligation to take actions that would result in a materially adverse change in
the benefits to such Person of this Agreement and the Contemplated Transactions.

 

"Breach"—a "Breach" of a representation, warranty, covenant, obligation, or
other provision of this Agreement or any instrument delivered pursuant to this
Agreement will be deemed to have occurred if there is or has been (a) any
inaccuracy in or breach of, or any failure to perform or comply with, such
representation, warranty, covenant, obligation, or other provision, or (b) any
claim (by any Person) or other occurrence or circumstance that is or was
inconsistent with such representation, warranty, covenant, obligation, or other
provision, and the term "Breach" means any such inaccuracy, breach, failure,
claim, occurrence, or circumstance. The Parties note that determining whether a
"Breach" has occurred will be determined in light of whether the essential
representation, warranty, covenant, obligation or other provision of this
Agreement is accurate and/or can be accomplished with the intent of this
Agreement with immaterial impact. Notwithstanding, however, it will be solely
within the non breaching party's discretion whether to assert any breach due to
any such failure by the other party, and any such determination not to assert
breach in one circumstance will not preclude or otherwise be determined to be a
waiver for that nonbreaching party to assert such claim of breach in a
subsequent or similar circumstance.

 

 

 

 

"Buyer"—as defined in the first paragraph of this Agreement.

 

"Closing"—as defined in Section 2.3.

 

"Closing Date"—the date and time as of which the Closing actually takes place.

 

"Company"—as defined in the Recitals of this Agreement, which is the company to
be acquired by Vystar.

 

"Consent"—any approval, consent, ratification, waiver, or other authorization
(including any Governmental Authorization).

 

"Contemplated Transactions"—all of the transactions contemplated by this
Agreement, including:

a)the sale of the Ownership Interest by Seller to Buyer;

b)the execution, delivery, and performance of the Promissory Note, the
Noncompetition Agreement, the and the Seller's Releases;

c)the performance by Buyer and Seller of their respective covenants and
obligations under this Agreement; and

d)Buyer's acquisition and ownership of the Ownership Interest and exercise of
control over the Acquired Company.

 

"Contract"—any agreement, contract, obligation, promise, or undertaking (whether
written or oral and whether express or implied) that is legally binding.

 

"Damages"—as defined in Section 10.2.

 

"Disclosure Letter"—the disclosure letter delivered by Seller to Buyer
concurrently with the execution and delivery of this Agreement.

 

"Encumbrance"—any charge, claim, community property Ownership Interest,
condition, equitable Ownership Interest, lien, option, pledge, security
Ownership Interest, right of first refusal, or restriction of any kind,
including any restriction on use, voting, transfer, receipt of income, or
exercise of any other attribute of ownership.

 

"Environment"—soil, land surface or subsurface strata, surface waters (including
navigable waters, ocean waters, streams, ponds, drainage basins, and wetlands),
ground waters, drinking water supply, stream sediments, ambient air (including
indoor air), plant and animal life, and any other environmental medium or
natural resource.

 

Page 2 of 49

 

 

"Environmental, Health, and Safety Liabilities"—any cost, damages, expense,
liability, obligation, or other responsibility arising from or under
Environmental Law or Occupational Safety and Health Law and consisting of or
relating to:

a)any environmental, health, or safety matters or conditions (including on-site
or off-site contamination, occupational safety and health, and regulation of
chemical substances or products);

b)fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;

c)financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other remediation or response actions
("Cleanup") required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such Cleanup has been required or requested by any
Governmental Body or any other Person) and for any natural resource damages; or

d)any other compliance, corrective, investigative, or remedial measures required
under Environmental Law or Occupational Safety and Health Law.

 

The terms "removal," "remedial," and "response action," include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. § 9601 et seq., as amended
("CERCLA").

 

"Environmental Law" —any Legal Requirement that requires or relates to:

a)advising appropriate authorities, employees, and the public of intended or
actual releases of pollutants or hazardous substances or materials, violations
of discharge limits, or other prohibitions and of the commencements of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;

b)preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the Environment;

c)reducing the quantities, preventing the release, or minimizing the hazardous
characteristics of wastes that are generated;

d)assuring that products are designed, formulated, packaged, and used so that
they do not present unreasonable risks to human health or the Environment when
used or disposed of;

e)protecting resources, species, or ecological amenities;

f)reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;

g)cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or

h)making responsible parties pay private parties, or groups of them, for damages
done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

 

"Facilities"—any real property, leaseholds, or other interests currently or
formerly owned or operated by the Company and any buildings, plants, structures,
or equipment (including motor vehicles, tank cars, and rolling stock) currently
or formerly owned or operated by the Company.

 

Page 3 of 49

 

 

"GAAP"—generally accepted United States accounting principles, applied on a
basis consistent with the basis on which the Balance Sheet and the other
financial statements referred to in Section 3.4(b) were prepared.

 

"Governmental Authorization"—any approval, consent, license, permit, waiver, or
other authorization issued, granted, given, or otherwise made available by or
under the authority of any Governmental Body or pursuant to any Legal
Requirement.

 

"Governmental Body"—any:

a)nation, state, county, city, town, village, district, or other jurisdiction of
any nature;

b)federal, state, local, municipal, foreign, or other government;

c)governmental or quasi- governmental authority of any nature (including any
governmental agency, branch, department, official, or entity and any court or
other tribunal);

d)multi- national organization or body; or

e)body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature.

 

"Hazardous Materials"—any waste or other substance that is listed, defined,
designated, or classified as, or otherwise determined to be, hazardous,
radioactive, or toxic or a pollutant or a contaminant under or pursuant to any
Environmental Law, including any admixture or solution thereof, and specifically
including petroleum and all derivatives thereof or synthetic substitutes
therefor and asbestos or asbestos-containing materials.

 

"Intellectual Property Assets" —as defined in Section 3.22.

 

"Interim Balance Sheet"—as defined in Section 3.4.

 

"IRC"—the Internal Revenue Code of 1986 or any successor law, and regulations
issued by the IRS pursuant to the Internal Revenue Code or any successor law.

 

"IRS"—the United States Internal Revenue Service or any successor agency, and to
the extent relevant, the United States Department of the Treasury.

 

"Knowledge"—an individual will be deemed to have "Knowledge" of a particular
fact or other matter if:

a)such individual is actually aware of such fact or other matter; or

b)a prudent individual could be expected to discover or otherwise become aware
of such fact or other matter in the course of conducting a reasonably
comprehensive investigation concerning the existence of such fact or other
matter.

 

A Person (other than an individual) will be deemed to have "Knowledge" of a
particular fact or other matter if any individual who is serving, or who has at
any time served, as a director, officer, partner, executor, or trustee of such
Person (or in any similar capacity) has, or at any time had, Knowledge of such
fact or other matter.

 

Page 4 of 49

 

 

"Legal Requirement"—any federal, state, local, municipal, foreign,
international, multinational, or other administrative order, constitution, law,
ordinance, principle of common law, regulation, statute, or treaty.

 

"Material Adverse Effect" means any change, event, state of facts or effect
(each being an "Effect") that is materially adverse to the business of either of
the Company or when aggregated could be to the combined Company or to Buyer upon
or after acquisition of the Company.

 

"Noncompetition Agreements"—as defined in Section 2.4(a) .

 

"Occupational Safety and Health Law" —any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, and any program, whether governmental or private (including
those promulgated or sponsored by industry associations and insurance
companies), designed to provide safe and healthful working conditions.

 

"Order"—any award, decision, injunction, judgment, order, ruling, subpoena, or
verdict entered, issued, made, or rendered by any court, administrative agency,
or other Governmental Body or by any arbitrator.

 

"Ordinary Course of Business"—an action taken by a Person will be deemed to have
been taken in the "Ordinary Course of Business" only if:

a)such action is consistent with the past practices of such Person and is taken
in the ordinary course of the normal day-to-day operations of such Person;

b)such action is not required to be authorized by the board of directors of such
Person (or by any Person or group of Persons exercising similar authority) [and
is not required to be specifically authorized by the parent company (if any) of
such Person]; and

c)such action is similar in nature and magnitude to actions customarily taken,
without any authorization by the board of directors (or by any Person or group
of Persons exercising similar authority), in the ordinary course of the normal
day-to-day operations of other Persons that are in the same line of business as
such Person.

 

"Organizational Documents"—Operating Agreement, any Articles of Organization;
and any amendment to any of the foregoing.

 

"Ownership Interest”—as defined in the recitals to this Agreement.

 

"Person"—any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, labor union, or other entity or
Governmental Body.

 

"Proceeding"—any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, investigative, or informal)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Body or arbitrator.

 

"Promissory Note"—as defined in Section 2.4(b)(ii).

 

Page 5 of 49

 

 

"Related Person"—with respect to a particular individual:

a)each other member of such individual's Family;

b)any Person that is directly or indirectly controlled by such individual or one
or more members of such individual's Family;

c)any Person in which such individual or members of such individual's Family
hold (individually or in the aggregate) a Material Interest; and

d)any Person with respect to which such individual or one or more members of
such individual's Family serves as a director, officer, partner, executor, or
trustee (or in a similar capacity).

 

With respect to a specified Person other than an individual:

a)any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with such
specified Person;

b)any Person that holds a Material Interest in such specified Person;

c)each Person that serves as a director, officer, partner, manager executor, or
trustee of such specified Person (or in a similar capacity);

d)any Person in which such specified Person holds a Material Interest;

e)any Person with respect to which such specified Person serves as a general
partner, manager or a trustee (or in a similar capacity); and

f)any Related Person of any individual described in clause (b) or (c).

 

For purposes of this definition, the "Family" of an individual includes (i) the
individual, (ii) the individual's spouse and former spouses if any, (iii) any
other natural person who is related to the individual or the individual's spouse
within the second degree, and (iv) any other natural person who resides with
such individual, and (b) "Material Interest" means direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of voting securities or other voting interests representing at least 20% of the
outstanding voting power of a Person or equity securities or other equity
interests representing at least 20% of the outstanding equity or equity
interests in a Person.

 

"Representative"—with respect to a particular Person, any director, officer,
employee, agent, consultant, advisor, or other representative of such Person,
including legal counsel, accountants, and financial advisors.

 

"Securities Act"—the Securities Act of 1933 or any successor law, and
regulations and rules issued pursuant to that Act or any successor law.

 

"Seller"—as defined in the first paragraph of this Agreement.

 

"Seller's Releases"—as defined in Section 2.4.

 

"Subsidiary"—with respect to any Person (the "Owner"), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation's or other Person's board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the Owner or one or more of its Subsidiaries; when
used without reference to a particular Person, "Subsidiary" means a Subsidiary
of the Company.

 

Page 6 of 49

 

 

"Tax Return"—any return (including any information return), report, statement,
schedule, notice, form, or other document or information filed with or submitted
to, or required to be filed with or submitted to, any Governmental Body in
connection with the determination, assessment, collection, or payment of any Tax
or in connection with the administration, implementation, or enforcement of or
compliance with any Legal Requirement relating to any Tax.

 

"Territory" shall mean the geographical area within a 25 mile radius of any
facility of Purchaser for which Seller was serving as Medical Director or
providing medical services at the time of termination for any reason of any
services agreement between Buyer and Seller.

 

."Threatened"—a claim, Proceeding, dispute, action, or other matter will be
deemed to have been "Threatened" if any demand or statement has been made
(orally or in writing) or any notice has been given (orally or in writing), or
if any other event has occurred or any other circumstances exist, that would
lead a prudent Person to conclude that such a claim, Proceeding, dispute,
action, or other matter is likely to be asserted, commenced, taken, or otherwise
pursued in the future.

 

2.SALE AND TRANSFER OFOWNERSHIP INTEREST; CLOSING

 

2.1OWNERSHIP INTEREST

 

Subject to the terms and conditions of this Agreement, at the Closing, Seller
will sell and transfer the Ownership Interest to Buyer, and Buyer will purchase
the Ownership Interest from Seller.

 

2.2PURCHASE PRICE

 

The purchase price (the "Purchase Price") for the Ownership Interest will be
approximately $300,000 minus the Adjustment Amount if necessary based upon the
Adjustment Procedure. The Purchase Price shall be paid one-third (1/3) or thirty
three and a third percent (33⅓%) in cash, or $100,000 in cash ("Closing Cash
Amount"), less ten percent (10%) held back for the Adjustment Amount, one-third
(1/3) or thirty three and a third percent (33⅓%), or $100,000 worth of shares of
the Buyer ("Closing Share Amount") less fifty percent (50%) held back for the
Adjustment Amount and the remaining amount in the form of two percent (2%) of
gross receipts received by the Acquired Company after the Closing Date of the
Acquisition for a period of five (5) years. The Buyer shares shall be priced at
$0.069/share for a total of 727,434 shares.

 

Page 7 of 49

 

  

2.3CLOSING

 

The purchase and sale (the "Closing") provided for in this Agreement will take
place at the offices of Buyer at 3235 Satellite Blvd., Bldg 400, Suite 290,
Duluth, GA 30096, at 3 pm (local time) on June 28, 2013 or at such time and
place as the parties may agree.

 

2.4CLOSING OBLIGATIONS

 

At the Closing each party shall deliver to the other party those items set forth
below, which shall operate as conditions precedent to the obligation to close:

 

(a)Seller will deliver to Buyer:

 

(i)certificates representing the Ownership Interest, duly endorsed (or if the
Ownership Interest is not certified, an Assignment of Ownership Interest in the
form of Exhibit 2.4(a)(i)) for transfer to Buyer;



(ii)releases in the form of Exhibit 2.4(a)(ii) executed by Seller (collectively,
"Seller's Release"); and



(iii)a certificate executed by Seller representing and warranting to Buyer that
each of Seller's representations and warranties in this Agreement was accurate
in all respects as of the date of this Agreement and is accurate in all respects
as of the Closing Date as if made on the Closing Date (giving full effect to any
supplements to the Disclosure Letter that were delivered by Seller to Buyer
prior to the Closing Date in accordance with Section 5.5);

 

(b)Buyer will deliver to Seller:

 



(i)$90,000 by bank cashier's or certified check payable to the order of Michael
Soo, M.D., or by wire transfer to account specified by Seller;



(ii)an Issuance Resolution authorizing the issuance of new shares of common
stock of the Buyer representing a value of $50,000 based on the trailing twenty
(20) day volume weighted average closing price of the Buyer’s common stock as of
the Closing. Buyer’s transfer agent shall issue a stock certificate in the name
of the Seller representing the common shares and deliver directly to the Seller;
and



(iii)a certificate executed by Buyer to the effect that, except as otherwise
stated in such certificate, each of Buyer's representations and warranties in
this Agreement was accurate in all respects as of the date of this Agreement and
is accurate in all respects as of the Closing Date as if made on the Closing
Date.

 

2.5ADJUSTMENT AMOUNT

 

The Adjustment Amount will be equal to ten percent (10%) of the Closing Cash
Amount, or $10,000 and fifty percent (50%) of the Closing Share Amount, or
$50,000 worth of shares. This Adjustment Amount shall be held back from payment
or delivery to Seller pending application of the Adjustment Procedure described
in Section 2.6 below to determine whether such Adjustment Amount should be paid
to Seller in accordance with the Adjustment Procedure. The Adjustment Amount
shall be reflected in a promissory note, in the form of Exhibit 2.5. The
Adjustment Amount that is to be paid in Buyer shares shall be priced as of the
Closing Date, but shall not be issued until the Adjustment Procedure results
have determined Buyer is in fact eligible for receiving those shares.

 

Page 8 of 49

 

 

 

2.6ADJUSTMENT PROCEDURE

 

Buyer will cause its certified public accountants to conduct a post-acquisition
audit of the Company, its financial and other records ("the Audit"). If the
Audit confirms the Company's 2011, 2012 and first six (6) months of 2013
financials within two percent (2%) as stated and submitted to Buyer at or
immediately prior to the Close Date, then Buyer shall pay to Seller the
Adjustment Amount (a copy of Company's Statement of Revenues and Expenses for
the 4 Quarters Ended for both December 31, 2012 and December 31, 2011 that were
disclosed by Seller to Buyer prior to the Close Date, is attached hereto as
Exhibit 2.6). If the results of the Audit show the revenue and net income
figures reported to Buyer were not in fact represented accurately within this
two percent (2%) variability but were within three percent (3%), then fifty
percent (50%) of the Adjustment Amount shall be paid to Seller. If the Audit
reveals a variability greater than three percent (3%) of these revenue and net
income financials, then none of the Adjustment Amount shall be paid to Seller.
For purposes of this "variability" referred to herein, this refers to figures
that are below those reported to Buyer prior to the Closing Date. Any upside or
variability showing higher income and revenues than the financials reported will
result in all of the Adjustment Amount being paid. In the event that the
Adjustment Amount is due and payable to Seller, such Adjustment Amount shall be
paid by Buyer as set forth in the Promissory Note.

 

3.REPRESENTATIONS AND WARRANTIES OF SELLER.

 

Seller represents and warrants to Buyer as follows:

 

3.1ORGANIZATION AND GOOD STANDING

 

(a)Part 3.1 of the Disclosure Letter contains a complete and accurate list for
the Company of its name, its jurisdiction of incorporation or formation, other
jurisdictions in which it is authorized to do business, and its capitalization
(including the identity of each ownership interest and the amount or percentage
of Ownership Interest held by each). The Company is a limited liability company
duly organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, with full corporate power and authority to conduct
its business as it is now being conducted, to own or use the properties and
assets that it purports to own or use, and to perform all its obligations under
Applicable Contracts. The Company is qualified to do business as a foreign
corporation and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification.

 

(b)Seller has delivered to Buyer copies of the Organizational Documents of the
Company, as currently in effect.

 

Page 9 of 49

 

 

3.2AUTHORITY; NO CONFLICT

 

(a)This Agreement constitutes the legal, valid, and binding obligation of
Seller, enforceable against Seller in accordance with its terms. Upon the
execution and delivery by Seller of the Seller's Release, and the Assignment of
Ownership Interest (collectively, the "Seller' Closing Documents"), the Seller'
Closing Documents will constitute the legal, valid, and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms.
Seller has the absolute and unrestricted right, power, authority, and capacity
to execute and deliver this Agreement and the Seller's Closing Documents and to
perform her obligations under this Agreement and the Seller's Closing Documents.

 

(b)Unless set forth in Part 3.2 of the Disclosure Letter, neither the execution
and delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):

 

(i)contravene, conflict with, or result in a violation of (A) any provision of
the Organizational Documents of the Company, or (B) any resolution adopted by
the board of directors or the owner members or managers of the Company;

 

(ii)contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the Contemplated
Transactions or to exercise any remedy or obtain any relief under, any Legal
Requirement or any Order to which the Company or Seller, or any of the assets
owned or used by the Company, may be subject;

 

(iii)contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the Company or that otherwise relates to the business of, or any of the
assets owned or used by, the Company;

 

(iv)cause Buyer or the Company to become subject to, or to become liable for the
payment of, any Tax;

 

(v)cause any of the assets owned by the Company to be reassessed or revalued by
any taxing authority or other Governmental Body;

 

(vi)contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Applicable Contract;

 

(vii)result in the imposition or creation of any Encumbrance upon or with
respect to any of the assets owned or used by the Company; or

 

(viii)any accelerations of any liability owed by the Company.

 

Page 10 of 49

 

  

Unless set forth in Part 3.2 of the Disclosure Letter, neither Seller nor the
Company is or will be required to give any notice to or obtain any Consent from
any Person in connection with the execution and delivery of this Agreement or
the consummation or performance of any of the Contemplated Transactions.

 

(c)Seller is acquiring the Promissory Note and/or Stock of Buyer for his own
account and not with a view to their distribution within the meaning of Section
2(11) of the Securities Act.

 

3.3CAPITALIZATION

 

The authorized equity securities of the Company consist of one hundred percent
(100%) of the membership and ownership interest of the Company which are issued
and outstanding to Michael Soo, constituting the Ownership Interest. Seller is
and will be on the Closing Date the beneficial owner and holder of record of all
of the Ownership Interest, free and clear of all Encumbrances. No legend or
other reference to any purported Encumbrance appears upon any certificate
representing equity securities of the Company. All of the outstanding equity
securities of the Company have been duly authorized and validly issued and are
fully paid and nonassessable. There are no Contracts relating to the issuance,
sale, or transfer of any equity securities or other securities of the Company.
None of the outstanding equity securities or other securities of the Company was
issued in violation of the Securities Act or any other Legal Requirement. No
Company owns, or has any Contract to acquire, any equity securities or other
securities of any Person (other than Company) or any direct or indirect equity
or ownership interest in any other business.

 

3.4FINANCIAL STATEMENTS

 

Seller has delivered to Buyer financial statements of the Company as for the
fiscal years ending December 31, 2012 and for December 31, 2011 and the three
month period ending March 31, 2013 including a balance sheet, an income
statement and a statement of cash flows. Such financial statements and notes
fairly present the financial condition and the results of operations, changes in
stockholders' equity, and cash flow of the Company as at the respective dates of
and for the periods referred to in such financial statements, all in accordance
with GAAP, subject, in the case of interim financial statements, to normal
recurring year-end adjustments (the effect of which will not, individually or in
the aggregate, be materially adverse) and the absence of notes (that, if
presented, would not differ materially from those included in the Balance
Sheet); the financial statements referred to in this Section 3.4 reflect the
consistent application of such accounting principles throughout the periods
involved. No financial statements of any Person other than the Company are
required by GAAP to be included in the consolidated financial statements of the
Company.

 

3.5BOOKS AND RECORDS

 

The books of account, minute books, stock record books, and other records of the
Company, all of which have been made available to Buyer, are complete and
correct and have been maintained in accordance with sound business practices,
GAAP and the requirements of Section 13(b)(2) of the Securities Exchange Act of
1934, as amended (regardless of whether or not the Company are subject to that
Section), including the maintenance of an adequate system of internal controls.
The minute books of the Company contain accurate and complete records.

 

Page 11 of 49

 

  

3.6TITLE TO PROPERTIES; ENCUMBRANCES

 

Part 3.6 of the Disclosure Letter contains a complete and accurate list of all
real property, leaseholds, or other interests therein owned by the Company.
Seller has delivered or made available to Buyer copies of the deeds, leases and
other instruments (as recorded) by which the Company acquired such real property
and interests, and copies of all title insurance policies, opinions, abstracts,
and surveys in the possession of Seller or the Company and relating to such
property or interests. The Company owns all the properties and assets (whether
real, personal, or mixed and whether tangible or intangible) that they purport
to own located in the facilities owned or operated by the Company or reflected
as owned in the books and records of the Company, including all of the
properties and assets reflected in the Balance Sheet and the Interim Balance
Sheet (except for assets held under capitalized leases disclosed in Part 3.6 of
the Disclosure Letter and personal property sold or acquired since the date of
the Balance Sheet and the Interim Balance Sheet, as the case may be, in the
Ordinary Course of Business), and all of the properties and assets purchased or
otherwise acquired by the Company since the date of the Balance Sheet (except
for personal property acquired and sold since the date of the Balance Sheet in
the Ordinary Course of Business and consistent with past practice), which
subsequently purchased or acquired properties and assets (other than inventory )
are listed in Part 3.6 of the Disclosure Letter. All material properties and
assets reflected in the Balance Sheet and the Interim Balance Sheet are free and
clear of all Encumbrances and are not, in the case of real property, subject to
any rights of way, building use restrictions, exceptions, variances,
reservations, or limitations of any nature except, with respect to all such
properties and assets, (a) mortgages or security Ownership Interests shown on
the Balance Sheet or the Interim Balance Sheet as securing specified liabilities
or obligations, with respect to which no default (or event that, with notice or
lapse of time or both, would constitute a default) exists, (b) mortgages or
security Ownership Interests incurred in connection with the purchase of
property or assets after the date of the Interim Balance Sheet (such mortgages
and security Ownership Interests being limited to the property or assets so
acquired), with respect to which no default (or event that, with notice or lapse
of time or both, would constitute a default) exists, (c) liens for current taxes
not yet due.

 

3.7CONDITION AND SUFFICIENCY OF ASSETS

 

The structures and equipment of the Company are structurally sound, are in good
operating condition and repair, and are adequate for the uses to which they are
being put, and none of such structures, or equipment is in need of maintenance
or repairs except for ordinary, routine maintenance and repairs that are not
material in nature or cost. The structures and equipment of the Company are
sufficient for the continued conduct of the Company's businesses after the
Closing in substantially the same manner as conducted prior to the Closing.

 

Page 12 of 49

 

  

3.8ACCOUNTS RECEIVABLE

 

All accounts receivable of the Company that are reflected on the Balance Sheet
or the Interim Balance Sheet or on the accounting records of the Company as of
the Closing Date (collectively, the "Accounts Receivable") represent or will
represent valid obligations arising from sales actually made or services
actually performed in the Ordinary Course of Business. Unless paid prior to the
Closing Date, the Accounts Receivable are or will be as of the Closing Date
current and collectible net of the respective reserves shown on the Balance
Sheet or the Interim Balance Sheet or on the accounting records of the Company
as of the Closing Date (which reserves are adequate and calculated consistent
with past practice and, in the case of the reserve as of the Closing Date, will
not represent a greater percentage of the Accounts Receivable as of the Closing
Date than the reserve reflected in the Interim Balance Sheet represented of the
Accounts Receivable reflected therein and will not represent a material adverse
change in the composition of such Accounts Receivable in terms of aging).
Subject to such reserves, each of the Accounts Receivable either has been or
will be collected in full, without any set-off, within ninety days after the day
on which it first becomes due and payable. There is no contest, claim, or right
of set-off, other than returns in the Ordinary Course of Business, under any
Contract with any obligor of an Accounts Receivable relating to the amount or
validity of such Accounts Receivable. Part 3.8 of the Disclosure Letter contains
a complete and accurate list of all Accounts Receivable as of the date of the
Interim Balance Sheet, which list sets forth the aging of such Accounts
Receivable.

 

3.9INVENTORY

 

All inventory of the Company, whether or not reflected in the Balance Sheet or
the Interim Balance Sheet, consists of a quality and quantity usable or salable
in the Ordinary Course of Business, except for obsolete items and items of
below-standard quality, all of which have been written off or written down to
net realizable value in the Balance Sheet or the Interim Balance Sheet or on the
accounting records of the Company as of the Closing Date, as the case may be.
All inventories not written off have been priced at the lower of cost or
[market] [net realizable value] on a [last in, first out] [first in, first out]
basis. The quantities of each item of inventory (whether raw materials, work-
in-process, or finished goods) are not excessive, but are reasonable in the
present circumstances of the Company.

 

3.10NO UNDISCLOSED LIABILITIES

 

Unless set forth in Part 3.10 of the Disclosure Letter, the Company has no
liabilities or obligations of any nature (whether known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the Balance Sheet or the Interim
Balance Sheet and current liabilities incurred in the Ordinary Course of
Business since the respective dates thereof.

 

With regard to that certain line of credit with Wells Fargo bank in the name of
the Company, personally guaranteed by Seller ("Seller LOC"), Seller hereby
certifies, warrants and represents that the full amount of the outstanding
Seller LOC as of the Effective Date will be paid in full according to the Seller
LOC bank terms to its complete and full satisfaction and shall fully indemnify
and hold harmless Buyer for all costs, liabilities and expenses with respect to
this Seller LOC. The details of such Seller LOC is reflected in Part 3.10 of the
Disclosure Letter.

 

Page 13 of 49

 

  

3.11TAXES

 

(a)The Company has filed or caused to be filed (on a timely basis since) all Tax
Returns that are or were required to be filed by or with respect to any of them,
either separately or as a member of a group of corporations, pursuant to
applicable Legal Requirements. Seller has delivered or made available to Buyer
copies of such, and Part 3.11 of the Disclosure Letter contains a complete and
accurate list of, all such Tax Returns filed since 2009. The Company have paid,
or made provision for the payment of, all Taxes that have or may have become due
pursuant to those Tax Returns or otherwise, or pursuant to any assessment
received by Seller or the Company, except such Taxes, if any, as are listed in
Part 3.11 of the Disclosure Letter and are being contested in good faith and as
to which adequate reserves (determined in accordance with GAAP) have been
provided in the Balance Sheet and the Interim Balance Sheet.

 

(b)There have been no audits nor any deficiencies assessed against the Seller or
the Company at any time. Neither the Seller nor the Company has given or been
requested to give waivers or extensions (or is or would be subject to a waiver
or extension given by any other Person) of any statute of limitations relating
to the payment of Taxes of the Company or for which the Company may be liable.

 

(c)The charges, accruals, and reserves with respect to Taxes on the respective
books of the Company are adequate (determined in accordance with GAAP) and are
at least equal to that Company's liability for Taxes. There exists no proposed
tax assessment against the Company except as disclosed in the Balance Sheet or
in Part 3.11 of the Disclosure Letter. No consent to the application of Section
341(f)(2) of the IRC has been filed with respect to any property or assets held,
acquired, or to be acquired by the Company. All Taxes that the Company is or was
required by Legal Requirements to withhold or collect have been duly withheld or
collected and, to the extent required, have been paid to the proper Governmental
Body or other Person.

 

(d)All Tax Returns filed by (or that include on a consolidated basis) the
Company are true, correct, and complete. There is no tax sharing agreement that
will require any payment by the Company after the date of this Agreement. During
the consistency period (as defined in Section 338(h)(4) of the IRC with respect
to the sale of the Ownership Interest to Buyer), no Company or target affiliate
(as defined in Section 338(h)(6) of the IRC with respect to the sale of the
Ownership Interest to Buyer) has sold or will sell any property or assets to
Buyer or to any member of the affiliated group (as defined in Section 338(h)(5)
of the IRC) that includes Buyer. Part 3.11 of the Disclosure Letter lists all
such target affiliates.

 

Page 14 of 49

 

  

(e)The Company has withheld and paid all taxes required to have been withheld
and paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, shareholder, or other third party.

 

(f)The Seller and the Company have complied with all obligations to withhold and
remit taxes to the appropriate taxing authority.

 

(g)The Seller and the Company have paid all sales, use, and property taxes
required to have been paid.

 

(h)The Seller and the Company have paid all taxes required to have been paid and
reserves for tax liability are adequate.

 

(i)There are no liens for taxes on the assets of the Company.

 

(j)The Seller and the Company have received no indication from a jurisdiction in
which it does not file tax returns that it may be subject to tax in that
jurisdiction.

 

3.12NO MATERIAL ADVERSE CHANGE

 

Since the date of the Balance Sheet, there has not been any material adverse
change in the business, operations, properties, prospects, assets, or condition
of the Company, and no event has occurred or circumstance exists that may result
in such a material adverse change.

 

3.13EMPLOYEE BENEFITS

 

(a)Unless described in the Disclosure Letter, Seller warrants and represents
that it has no Company plans, or voluntary employees' beneficiary association
under IRC §501(c)(9), or other Company benefit obligations plans that are (A)
defined benefit Pension Plans (ERISA §3(2)(A), (B) Qualified Plans (IRC
§401(a)), (C) Title IV Plans (ERISA, 29 USC §130 et. seq.), (D) ERISA Plans or
(E) Union agreements or collective bargaining agreements. Further, neither
Seller nor the Company has Knowledge of any facts or circumstances that may give
rise to any liability of Seller, or the Company, or Buyer under any plan or
obligation referenced herein.

 

(b)Seller has delivered to Buyer:

 

(i)all personnel, payroll, and employment manuals and policies;

 

(ii)all notices that were given by the IRS, or the Department of Labor to the
Company, or the Company Plan within the four years preceding the date of this
Agreement;

 

(c)Except as set forth in Part 3.13 of the Disclosure Letter:

 

(i)The Company has no obligations under the Company plans, or Company benefit
obligations. The Company has made appropriate entries in their financial records
and statements for all obligations and liabilities under such plans and
Obligations that have accrued but are not due. No Seller or Company has any
liability to the IRS for any such plans or Obligations.

 

Page 15 of 49

 

  

(ii)The Company provides no health or welfare benefits for any retired or former
employee or is obligated to provide health or welfare benefits to any active
employee following such employee's retirement or other termination of service.

 

(iii)The Company has the right to modify and terminate benefits to employees,
with respect to both retired and active employees.

 

(iv)The consummation of the Contemplated Transactions will not result in the
payment, vesting, or acceleration of any benefit.

 

3.14COMPLIANCE WITH LEGAL REQUIREMENTS; GOVERNMENTAL AUTHORIZATIONS

 

(a)Except as set forth in Part 3.14 of the Disclosure Letter:

 

(i)the Company is, and at all times since January 1, 2010 has been in full
compliance with each Legal Requirement that is or was applicable to it or to the
conduct or operation of its business or the ownership or use of any of its
assets;

 

(ii)no event has occurred or circumstance exists that (with or without notice or
lapse of time) (A) may constitute or result in a violation by the Company of, or
a failure on the part of the Company to comply with, any Legal Requirement, or
(B) may give rise to any obligation on the part of the Company to undertake, or
to bear all or any portion of the cost of, any remedial action of any nature;
and

 

(iii)the Company has not received, at any time since January 1, 2010 any notice
or other communication (whether oral or written) from any governmental Body or
any other Person regarding (A) any actual, alleged, possible, or potential
violation of, or failure to comply with, any Legal Requirement, or (B) any
actual, alleged, possible, or potential obligation on the part of the Company to
undertake, or to bear all or any portion of the cost of any remedial action of
any nature.

 

(b)Part 3.14 of the Disclosure Letter contains a complete and accurate list of
each Governmental Authorization that is held by the Company or that otherwise
relates to the business of, or to any of the assets owned or used by, the
Company. Each Governmental Authorization listed or required to be listed in Part
3.14 of the Disclosure Letter is valid and in full force and effect. Unless set
forth in Part 3.14 of the Disclosure Letter:

 

Page 16 of 49

 

  

(i)the Company is, and at all times since January 1, 2010 has been, in full
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Part 3.14 of the
Disclosure Letter;

 

(ii)no event has occurred or circumstance exists that may (with or without
notice or lapse of time) (A) constitute or result directly or indirectly in a
violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Part 3.14 of the
Disclosure Letter, or (B) result directly or indirectly in the revocation,
withdrawal, suspension, cancellation, or termination of, or any modification to,
any Governmental Authorization listed or required to be listed in Part 3.14 of
the Disclosure Letter;

 

(iii)the Company has not received, at any time since January 1, 2010 any notice
or other communication (whether oral or written) from any Governmental Body or
any other Person regarding (A) any actual, proposed, alleged, possible, or
potential violation of or failure to comply with any requirement of any
Governmental Authorization, or (B) any actual, proposed, possible, or potential
revocation, withdrawal, suspension, cancellation, termination of, or
modification to any Governmental Authorization; and

 

(iv)all applications required to have been filed for the renewal of the
Governmental Authorizations listed or required to be listed in Part 3.14 of the
Disclosure Letter have been duly filed on a timely basis with the appropriate
Governmental Bodies, and all other filings required to have been made with
respect to such Governmental Authorizations have been duly made on a timely
basis with the appropriate Governmental Bodies.

 

The Governmental Authorizations listed in Part 3.14 of the Disclosure Letter
collectively constitute all of the Governmental Authorizations necessary to
permit the Company to lawfully conduct and operate their businesses in the
manner they currently conduct and operate such businesses and to permit the
Company to own and use their assets in the manner in which they currently own
and use such assets.

 

3.15LEGAL PROCEEDINGS; ORDERS

 

(a)Except as set forth in Part 3.15 of the Disclosure Letter, there is no
pending Proceeding:

 

(i)that has been commenced by or against the Company or that otherwise relates
to or may affect the business of, or any of the assets owned or used by, the
Company; or

 

(ii)that challenges, or that may have the effect of preventing, delaying, making
illegal, or otherwise interfering with, any of the Contemplated Transactions.

 

Page 17 of 49

 

  

(b)To the Knowledge of Seller and the Company, (1) no such Proceeding has been
Threatened, and (2) no event has occurred or circumstance exists that may give
rise to or serve as a basis for the commencement of any such Proceeding. If any
such Proceeding existed, as evidenced by the Disclosure Letter Section 3.15,
Seller has delivered to Buyer copies of all pleadings, correspondence, and other
documents relating to each and such will not have a material adverse effect on
the business, operations, assets, condition, or prospects of the Company.

 

(c)Except as set forth in Part 3.15 of the Disclosure Letter there is no Order
to which any of the Company, or any of the assets owned or used by the Company,
is subject or otherwise relates to the business of or any of the assets owned or
used by the Company and includes no officer, director, agent, or employee of the
Company is subject to any Order that prohibits such officer, director, agent, or
employee from engaging in or continuing any conduct, activity, or practice
relating to the business of the Company.

 

3.16ABSENCE OF CERTAIN CHANGES AND EVENTS

 

Unless set forth in Part 3.16 of the Disclosure Letter, since the date of the
Balance Sheet, the Company have conducted their businesses only in the Ordinary
Course of Business and there has not been any:

 

(a)change in the Company's authorized or issued ownership or membership
interest; grant of any ownership or membership interest or right to purchase
such ownership or membership interest of the Company; issuance of any security
convertible into such ownership or membership interest; grant of any
registration rights; purchase, redemption, retirement, or other acquisition by
the Company of any ownership or membership interest of any; or declaration or
payment of any dividend or other distribution or payment in respect of any such
membership or ownership interest;

 

(b)amendment to the Organizational Documents of the Company;

 

(c)payment or increase by the Company of any bonuses, salaries, or other
compensation to any stockholder, director, officer, or (except in the Ordinary
Course of Business) employee or entry into any employment, severance, or similar
Contract with any director, officer, or employee;

 

(d)adoption of, or increase in the payments to or benefits for or with any
employees of the Company;

 

(e)damage to or destruction or loss of any asset or property of the Company,
whether or not covered by insurance, materially and adversely affecting the
properties, assets, business, financial condition, or prospects of the Company,
taken as a whole;

 

Page 18 of 49

 

  

(f)entry into, termination of, or receipt of notice of termination of (i) any
license, distributorship, dealer, sales representative, joint venture, credit,
or similar agreement, or (ii) any Contract or transaction with the Company;

 

(g)sale (other than sales of inventory in the Ordinary Course of Business),
lease, or other disposition of any asset or property of the Company or mortgage,
pledge, or imposition of any lien or other encumbrance on any material asset or
property of the Company, including the sale, lease, or other disposition of any
of the Intellectual Property Assets;

 

(h)cancellation or waiver of any claims or rights for the Company;

 

(i)material change in the accounting methods used by the Company;

 

(j)agreement, whether oral or written, by the Company to do any of the
foregoing; or

 

(k)any event occurrence, development or state of circumstances or facts which,
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect on either Seller, either of the Company or Buyer.

 

3.17CONTRACTS; NO DEFAULTS

 

(a)Part 3.17(a) of the Disclosure Letter contains a complete and accurate list,
and Seller has delivered to Buyer true and complete copies, of:

 

(i)each Applicable Contract that involves performance of services or delivery of
goods or materials by or to one or more Company of an amount or value in excess
of $ 5,000 (except for the Management Contracts which have been provided to
Buyer and not included on the Disclosure Letter);

 

(ii)each Applicable Contract that was not entered into in the Ordinary Course of
Business and that involves expenditures or receipts of one or more Company in
excess of $1,000;

 

(iii)each lease, rental or occupancy agreement, license, installment and
conditional sale agreement, and other Applicable Contract affecting the
ownership of, leasing of, title to, use of, or any leasehold or other interest
in, any real or personal property (except personal property leases and
installment and conditional sales agreements having a value per item or
aggregate payments of less than $1,000 and with terms of less than one year);

 

(iv)each licensing agreement or other Applicable Contract with respect to
patents, trademarks, copyrights, or other intellectual property, including
agreements with current or former employees, consultants, or contractors
regarding the appropriation or the non-disclosure of any of the Intellectual
Property Assets;

 

Page 19 of 49

 

  

(v)any Applicable Contract to or with any labor union or other employee
representative of a group of employees;

 

(vi)each joint venture, partnership, and other Applicable Contract (however
named) involving a sharing of profits, losses, costs, or liabilities by the
Company with any other Person;

 

(vii)each Applicable Contract containing covenants that in any way purport to
restrict the business activity of the Company or any Affiliate of an Company or
limit the freedom of the Company or any Affiliate of an Company to engage in any
line of business or to compete with any Person;

 

(viii)each Applicable Contract providing for payments to or by any Person based
on sales, purchases, or profits, other than direct payments for goods;

 

(ix)each power of attorney that is currently effective and outstanding;

 

(x)each Applicable Contract entered into other than in the Ordinary Course of
Business that contains or provides for an express undertaking by the Company to
be responsible for consequential damages;

 

(xi)each Applicable Contract for capital expenditures in excess of $1,000;

 

(xii)each written warranty, guaranty, and or other similar undertaking with
respect to contractual performance extended by the Company other than in the
Ordinary Course of Business; and

 

(xiii)each amendment, supplement, and modification (whether oral or written) in
respect of any of the foregoing.

 

(b)Unless set forth in Part 3.17(b) of the Disclosure Letter:

 

(i)Seller (and no Related Person of Seller) has not entered into any arrangement
that provides for current or future acquisition rights nor being subject to any
obligation or liability that relates to the business of, or any of the assets
owned or used by, the Company; and

 

(ii)to the Knowledge of Seller and the Company, no officer, director, agent,
employee, consultant, or contractor of the Company is bound by any Contract that
purports to limit the ability of such officer, director, agent, employee,
consultant, or contractor to (A) engage in or continue any conduct, activity, or
practice relating to the business of the Company, or (B) assign to the Company
or to any other Person any rights to any invention, improvement, or discovery.

 

(c)Unless set forth in Part 3.17(c) of the Disclosure Letter, each Contract
identified or required to be identified in Part 3.17(a) of the Disclosure Letter
is in full force and effect and is valid and enforceable in accordance with its
terms.

 

Page 20 of 49

 

  

(d)Except as set forth in Part 3.17(d) of the Disclosure Letter:

 

(i)the Company, and any other Person with any obligation or liability under any
Contract, is and at all times since January 1, 2010 has been, in full compliance
with all applicable terms and requirements of each Contract under which such
Company has or had any obligation or liability or by which such Company or any
of the assets owned or used by such Company is or was bound;

 

(ii)no event has occurred or circumstance exists that (with or without notice or
lapse of time) may contravene, conflict with, or result in a violation or breach
of, or give the Company or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable Contract; and

 

(iii)no Company has given to or received from any other Person, at any time
since January 1, 2010, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible, or potential violation or
breach of, or default under, any Contract.

 

(e)There are no renegotiations of, attempts to renegotiate, or outstanding
rights to renegotiate any material amounts paid or payable to the Company under
current or completed Contracts with any Person and no such Person has made
written demand for such renegotiation.

 

3.18INSURANCE

 

(a)Seller has delivered to Buyer:

 

(i)true and complete copies of all policies of insurance to which the Company is
a party or under which the Company, or any director of the Company, is or has
been covered at any time within the two (2) years preceding the date of this
Agreement;

 

(ii)true and complete copies of all pending applications for policies of
insurance; and

 

(iii)any statement by the auditor of the Company's financial statements with
regard to the adequacy of such entity's coverage or of the reserves for claims.

 

(b)Unless identified in Part 3.18(b) of the Disclosure Letter, none of the
following exist on behalf of or relating to any of the Company:

 

(i)any self- insurance arrangement by or affecting the Company, including any
reserves established thereunder;

 

(ii)any contract or arrangement, other than a policy of insurance, for the
transfer or sharing of any risk by the Company; and

 

Page 21 of 49

 

 

(iii)any obligation of the Company to third parties with respect to insurance
(including such obligations under leases and service agreements) other than the
broker and/or insurer listed on the policy under which such coverage is
provided.

 

(c)Part 3.18(c) of the Disclosure Letter sets forth, by year, for the current
policy year and each of the two (2) preceding policy years:

 

(i)a summary of the loss experience under each policy;

 

(ii)a statement describing each claim under an insurance policy for an amount in
excess of $5,000, which sets forth:

 

(A)the name of the claimant;

 

(B)a description of the policy by insurer, type of insurance, and period of
coverage; and

 

(C)the amount and a brief description of the claim; and

 

(iii)a statement describing the loss experience for all claims that were self-
insured, including the number and aggregate cost of such claims.

 

(d)Except as set forth on Part 3.18(d) of the Disclosure Letter:

 

(i)All policies to which the Company is a party or that provide coverage to
either the Seller, the Company, or any director or officer of an Company:

 

(A)are valid, outstanding, and enforceable;

 

(B)are issued by an insurer that is financially sound and reputable;

 

(C)taken together, provide adequate insurance coverage for the assets and the
operations of the Company for all risks normally insured against by a Person
carrying on the same business or businesses as the Company and for all risks to
which the Company are normally exposed;

 

(D)are sufficient for compliance with all Legal Requirements and Contracts to
which the Company is a party or by which any of them is bound;

 

(E)will continue in full force and effect following the consummation of the
Contemplated Transactions; and

 

(F)do not provide for any retrospective premium adjustment or other
experienced-based liability on the part of the Company.

 

(ii)No Seller or Company has received (A) any refusal of coverage or any notice
that a defense will be afforded with reservation of rights, or (B) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder.

 

Page 22 of 49

 

 

(iii)The Company has paid all premiums due, and has otherwise performed all of
their respective obligations, under each policy to which the Company is a party
or that provides coverage to the Company or director thereof.

 

(iv)The Company has given notice to the insurer of all claims that may be
insured thereby.

 

3.19ENVIRONMENTAL MATTERS

 

Except as set forth in part 3.19 of the Disclosure Letter:

 

(a)The Company is, and at all times has been, in full compliance with, and has
not been and is not in violation of or liable under, any Environmental Law. No
Seller or Company has any basis to expect, nor has any of them or any other
Person for whose conduct they are or may be held to be responsible received, any
actual or Threatened order, notice, or other communication from (i) any
Governmental Body or private citizen acting in the public interest, or (ii) the
current or prior owner or operator of any Facilities, of any actual or potential
violation or failure to comply with any Environmental Law, or of any actual or
Threatened obligation to undertake or bear the cost of any Environmental,
Health, and Safety Liabilities with respect to any of the Facilities or any
other properties or assets (whether real, personal, or mixed) in which Seller or
the Company has had an interest, or with respect to any property or Facility at
or to which Hazardous Materials were generated, manufactured, refined,
transferred, imported, used, or processed by Seller, the Company, or any other
Person for whose conduct they are or may be held responsible, or from which
Hazardous Materials have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

 

(b)There are no pending or, to the Knowledge of Seller and the Company,
Threatened claims, Encumbrances, citations, directives, inquiries, notices,
warnings or other communications or other restrictions of any nature, resulting
from any Environmental, Health, and Safety Liabilities or arising under or
pursuant to any Environmental Law, with respect to or affecting any of the
Facilities or any other properties and assets (whether real, personal, or mixed)
in which Seller or the Company has or had an interest.

 

(c)There are no Hazardous Materials present on or in the Environment at the
Facilities.

 

3.20EMPLOYEES

 

(a)Seller warrants that it has provided Buyer with a complete and accurate list
of the following information for each employee or director of the Company,
including each employee on leave of absence or layoff status: employer; name;
job title; current compensation paid or payable ; vacation accrued; and any
service credited for purposes of vesting and eligibility to participate under
the Company's other benefits including cash bonus and/or stock/unit options or
ownership severance pay, insurance, medical, welfare, or vacation plan.

  

Page 23 of 49

 

 

(b)No employee or director of the Company is a party to, or is otherwise bound
by, any agreement or arrangement, including any confidentiality, noncompetition,
or proprietary rights agreement, between such employee or director and any other
Person ("Proprietary Rights Agreement") that in any way adversely affects or
will affect (i) the performance of his duties as an employee or director of the
Company, or (ii) the ability of the Company to conduct its business, including
any Proprietary Rights Agreement with Seller or the Company by any such employee
or director. To Seller' Knowledge, no director, officer, or other key employee
of the Company intends to terminate his employment with such Company.

 

(c)Unless set forth in Part 3.20 of the Disclosure Letter, the Company has no
retired employee or director of the Company, or their dependents, receiving
benefits or scheduled to receive benefits in the future, retiree medical
insurance coverage, retiree life insurance coverage, or other benefit.

 

3.21LABOR RELATIONS; COMPLIANCE

 

Since January 1, 2010, the Company has not been nor is a party to any collective
bargaining or other labor Contract.

 

3.22INTELLECTUAL PROPERTY

 

(a)Intellectual Property Assets—The term "Intellectual Property Assets"
includes:

 

(i)the name Kiron, all fictional business names, trading names, registered and
unregistered trademarks, service marks, and applications (collectively,
"Marks");

 

(ii)all patents, patent applications, and inventions and discoveries that may be
patentable (collectively, "Patents");

 

(iii)all copyrights in both published works and unpublished works (collectively,
"Copyrights");

 

(iv)all rights in mask works (collectively, "Rights in Mask Works"); and

 

(v)all know- how, trade secrets, confidential information, customer lists,
software, technical information, data, process technology, plans, drawings, and
blue prints (collectively, "Trade Secrets"); owned, used, or licensed by the
Company as licensee or licensor.

 

(b)Agreements—There are no royalties paid or received by the Company, of all
Contracts relating to the Intellectual Property Assets to which the Company is a
party or by which the Company is bound.

 

Page 24 of 49

 

  

(c)Know-How Necessary for the Business

 

(i)The Intellectual Property Assets are all those necessary for the operation of
the Company's businesses as they are currently conducted. One or more of the
Company is the owner of all right, title, and interest in and to each of the
Intellectual Property Assets, free and clear of all liens, security interests,
charges, encumbrances, equities, and other adverse claims, and has the right to
use without payment to a third party all of the Intellectual Property Assets.

 

(ii)Except as set forth in Part 3.22(c) of the Disclosure Letter, all former and
current employees of the Company have executed written Contracts with one or
more of the Company that assign to one or more of the Company all rights to any
inventions, improvements, discoveries, or information relating to the business
of the Company if any exist. No employee of the Company has entered into any
Contract that restricts or limits in any way the scope or type of work in which
the employee may be engaged or requires the employee to transfer, assign, or
disclose information concerning his work to anyone other than one or more of the
Company.

 

(d)Patents

 

(i)The Company does not have any Patents.

 

(ii)None of the products manufactured and sold, nor any process or know-how
used, by the Company infringes or is alleged to infringe any patent or other
proprietary right of any other Person.

 

(e)Trademarks

 

(i)Part 3.22(e) of Disclosure Letter contains a complete and accurate list and
summary description of all Marks. The Company is the owner of all right, title,
and interest in and to each of the Marks, free and clear of all liens, security
interests, charges, encumbrances, equities, and other adverse claims.

 

(ii)Although none of the Company's Marks have been registered with the United
States Patent and Trademark Office ("USPTO"), Seller and no officer, director or
employee of an Company is aware of any violation or infringement of any other
Person by using the Marks of the Company, and such Marks are not involved in any
opposition, invalidation, or cancellation and, to Seller's Knowledge, no such
action is Threatened with respect to any of the Marks, and Seller and Company
are currently in compliance with all formal legal requirements and obligations
of the USPTO.

 

(f)Copyrights

 

(i)Neither Seller nor the Company maintain any copyrighted material, and no
Copyright is infringed or, to Seller' Knowledge, has been challenged or
threatened in any way. None of the subject matter of any of the Copyrights
infringes or is alleged to infringe any copyright of any third party or is a
derivative work based on the work of a third party.

 

Page 25 of 49

 

 

(g)Trade Secrets

 

(i)                    With respect to each Trade Secret, the documentation
relating to such Trade Secret is current, accurate, and sufficient in detail and
content to identify and explain it and to allow its full and proper use without
reliance on the knowledge or memory of any individual.

 

(ii)                    Seller and the Company have taken all reasonable
precautions to protect the secrecy, confidentiality, and value of their Trade
Secrets.

 

(iii)                   One or more of the Company has good title and an
absolute (but not necessarily exclusive) right to use the Trade Secrets. The
Trade Secrets are not part of the public knowledge or literature, and, to
Seller' Knowledge, have not been used, divulged, or appropriated either for the
benefit of any Person (other than one or more of the Company) or to the
detriment of the Company. No Trade Secret is subject to any adverse claim or has
been challenged or threatened in any way.

 

3.23CERTAIN PAYMENTS

 

Since January 1, 2010 neither the Company or director, officer, agent, or
employee of the Company, or any other Person associated with or acting for or on
behalf of the Company, has directly or indirectly (a) made any contribution,
gift, bribe, rebate, payoff, influence payment, kickback, or other payment to
any Person, private or public, regardless of form, whether in money, property,
or services (i) to obtain favorable treatment in securing business, (ii) to pay
for favorable treatment for business secured, (iii) to obtain special
concessions or for special concessions already obtained, for or in respect of
the Company or any Affiliate of an Company, or (iv) in violation of any Legal
Requirement, (b) established or maintained any fund or asset that has not been
recorded in the books and records of the Company.

 

3.24DISCLOSURE

 

(a)No representation or warranty of Seller in this Agreement and no statement in
the Disclosure Letter omits to state a material fact necessary to make the
statements herein or therein, in light of the circumstances in which they were
made, not misleading.

 

(b)No notice given pursuant to Section 5.5 will contain any untrue statement or
omit to state a material fact necessary to make the statements therein or in
this Agreement, in light of the circumstances in which they were made, not
misleading.

 

(c)There is no fact known to either Seller that has specific application to
either Seller or the Company (other than general economic or industry
conditions) and that materially adversely affects [or, as far as either Seller
can reasonably foresee, materially threatens,] the assets, business, prospects,
financial condition, or results of operations of the Company (on a consolidated
basis) that has not been set forth in this Agreement or the Disclosure Letter.

 

Page 26 of 49

 

 

3.25RELATIONSHIPS WITH RELATED PERSONS

 

Neither the Seller nor any Related Person of Seller or of the Company except as
disclosed in the Disclosure Letter has, or has had, any interest in any property
(whether real, personal, or mixed and whether tangible or intangible), used in
or pertaining to the Company' businesses. No Seller or any Related Person of
Seller or of the Company owns or has owned (of record or as a beneficial owner)
an equity interest or any other financial or profit interest in, a Person that
has (i) had business dealings or a material financial interest in any
transaction with the Company, or (ii) engaged in competition with the Company
with respect to any line of the products or services of such Company (a
"Competing Business") in any market presently served by such Company. Except as
set forth in Part 3.25 of the Disclosure Letter, no Seller or any Related Person
of Seller or of the Company is a party to any Contract with, or has any claim or
right against, the Company.

 

3.26BROKERS OR FINDERS

 

Seller and their agents have incurred no obligation or liability, contingent or
otherwise, for brokerage or finders' fees or agents' commissions or other
similar payment in connection with this Agreement.

 

4.REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1                  ORGANIZATION AND GOOD STANDING

 

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of North Carolina.

 

4.2                  AUTHORITY; NO CONFLICT

 

This Agreement constitutes the legal, valid, and binding obligation of Buyer,
enforceable against Buyer in accordance with its terms. Upon the execution and
delivery by Buyer of the Promissory Note and the Buyer stock certificate
(collectively, the "Buyer's Closing Documents"), the Buyer's Closing Documents
will constitute the legal, valid, and binding obligations of Buyer, enforceable
against Buyer in accordance with their respective terms. Buyer has the absolute
and unrestricted right, power, and authority to execute and deliver this
Agreement and the Buyer's Closing Documents and to perform its obligations under
this Agreement and the Buyer's Closing Documents, including without limitation
to issue stock Vystar Corporation to Michael Soo, M.D. as part of the
consideration paid under this Agreement.

 

Page 27 of 49

 

  

Except as set forth in Schedule 4.2, Buyer is not and will not be required to
obtain any Consent from any Person in connection with the execution and delivery
of this Agreement or the consummation or performance of any of the Contemplated
Transactions.

 

4.3CERTAIN PROCEEDINGS

 

There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal, or
otherwise interfering with, any of the Contemplated Transactions. To Buyer's
Knowledge, no such Proceeding has been Threatened.

 

4.4BROKERS OR FINDERS

 

Buyer and its officers and agents have incurred no obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions
or other similar payment in connection with this Agreement and will indemnify
and hold Seller harmless from any such payment alleged to be due by or through
Buyer as a result of the action of Buyer or its officers or agents.

 

4.5SELLER LOC

 

Buyer hereby certifies, warrants and represents that it will not at any time,
without express Seller written consent, borrow against or in any way
intentionally or knowingly increase the principal outstanding balance of the
Seller LOC. Buyer will hold harmless and indemnify Seller for any increase in
outstanding principal balance and associated fees and interest to that increased
principal of the Seller LOC that it knowingly or intentionally increases without
express Buyer written consent.

 

5.COVENANTS OF SELLER PRIOR TO CLOSING DATE

 

5.1ACCESS AND INVESTIGATION

 

Between the date of this Agreement and the Closing Date, Seller will, and will
cause the Company and its Representatives to, (a) afford Buyer and its
Representatives and their Representatives (collectively, "Buyer's Advisors")
full and free access to the Company's personnel, properties (including
subsurface testing), contracts, books and records, and other documents and data,
(b) furnish Buyer and Buyer's Advisors with copies of all such contracts, books
and records, and other existing documents and data as Buyer may reasonably
request, and (c) furnish Buyer and Buyer's Advisors with such additional
financial, operating, and other data and information as Buyer may reasonably
request.

 

5.2OPERATION OF THE BUSINESSES OF THE COMPANY

 

Between the date of this Agreement and the Closing Date, Seller will, and will
cause the Company to:

 

(a)conduct the business of such Company only in the Ordinary Course of Business;

 



Page 28 of 49

 



 

(b)use their Best Efforts to preserve intact the current business organization
of such Company, keep available the services of the current officers, employees,
and agents of such Company, and maintain the relations and good will with
suppliers, customers, landlords, creditors, employees, agents, and others having
business relationships with such Company;

 

(c)confer with Buyer concerning operational matters of a material nature; and

 

(d)otherwise report periodically to Buyer concerning the status of the business,
operations, and finances of such Company.

 

5.3NEGATIVE COVENANT

 

Except as otherwise expressly permitted by this Agreement, between the date of
this Agreement and the Closing Date, Seller will not, and will cause the Company
not to, without the prior consent of Buyer, take any affirmative action, or fail
to take any reasonable action within their or its control, as a result of which
any of the changes or events listed in Section 3.16 is likely to occur.

 

5.4REQUIRED APPROVALS

 

As promptly as practicable after the date of this Agreement, Seller will, and
will cause the Company to, make all filings required by Legal Requirements to be
made by them in order to consummate the Contemplated Transactions (including all
filings under the HSR Act). Between the date of this Agreement and the Closing
Date, Seller will, and will cause the Company to, (a) cooperate with Buyer with
respect to all filings that Buyer elects to make or is required by Legal
Requirements to make in connection with the Contemplated Transactions, and (b)
cooperate with Buyer in obtaining all consents identified in Schedule 4.2
(including taking all actions requested by Buyer to cause early termination of
any applicable waiting period under the HSR Act).

 

5.5NOTIFICATION

 

Between the date of this Agreement and the Closing Date, each Seller will
promptly notify Buyer in writing if such Seller or the Company becomes aware of
any fact or condition that causes or constitutes a Breach of any of Seller'
representations and warranties as of the date of this Agreement, or if such
Seller or the Company becomes aware of the occurrence after the date of this
Agreement of any fact or condition that would (except as expressly contemplated
by this Agreement) cause or constitute a Breach of any such representation or
warranty had such representation or warranty been made as of the time of
occurrence or discovery of such fact or condition. Should any such fact or
condition require any change in the Disclosure Letter if the Disclosure Letter
were dated the date of the occurrence or discovery of any such fact or
condition, Seller will promptly deliver to Buyer a supplement to the Disclosure
Letter specifying such change. During the same period, each Seller will promptly
notify Buyer of the occurrence of any Breach of any covenant of Seller in this
Section 5 or of the occurrence of any event that may make the satisfaction of
the conditions in Section 7 impossible or unlikely.

 



Page 29 of 49

 

 

5.6PAYMENT OF INDEBTEDNESS BY RELATED PERSONS

 

Except as expressly provided in this Agreement, Seller will cause all
indebtedness owed to the Company by either Seller or any Related Person of
either Seller to be paid in full prior to Closing

 

5.7NO NEGOTIATION

 

Until such time, if any, as this Agreement is terminated pursuant to Section 9,
Seller will not, and will cause the Company and each of their Representatives
not to, directly or indirectly solicit, initiate, or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any unsolicited inquiries or proposals from, any
Person (other than Buyer) relating to any transaction involving the sale of the
business or assets (other than in the Ordinary Course of Business) of the
Company, or any of the capital stock of the Company, or any merger,
consolidation, business combination, or similar transaction involving the
Company.

 

5.8BEST EFFORTS

 

Between the date of this Agreement and the Closing Date, Seller will use their
Best Efforts to cause the conditions in Sections 7 and 8 to be satisfied.

 

6.COVENANTS OF BUYER PRIOR TO CLOSING DATE

 

6.1APPROVALS OF GOVERNMENTAL BODIES

 

As promptly as practicable after the date of this Agreement, Buyer will, and
will cause each of its Related Persons to, make all filings required by Legal
Requirements to be made by them to consummate the Contemplated Transactions
(including all filings under the HSR Act). Between the date of this Agreement
and the Closing Date, Buyer will, and will cause each Related Person to,
cooperate with Seller with respect to all filings that Seller are required by
Legal Requirements to make in connection with the Contemplated Transactions, and
(ii) cooperate with Seller in obtaining all consents identified in Part 3.2 of
the Disclosure Letter; provided that this Agreement will not require Buyer to
dispose of or make any change in any portion of its business or to incur any
other burden to obtain a Governmental Authorization.

 

6.2BEST EFFORTS

 

Except as set forth in the proviso to Section 6.1, between the date of this
Agreement and the Closing Date, Buyer will use its Best Efforts to cause the
conditions in Sections 7 and 8 to be satisfied.

 

7.CONDITIONS PRECEDENT TO BUYER'S OBLIGATION TO CLOSE

 

Buyer's obligation to purchase the Ownership Interest and to take the other
actions required to be taken by Buyer at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by Buyer, in whole or in part):

 



Page 30 of 49

 

 

7.1ACCURACY OF REPRESENTATIONS

 

(a)All of Seller' representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

(b)Each of Seller's representations and warranties in Sections 3.3, 3.4, 3.12,
and 3.24 must have been accurate in all respects as of the date of this
Agreement, and must be accurate in all respects as of the Closing Date as if
made on the Closing Date, without giving effect to any supplement to the
Disclosure Letter.

 

7.2SELLER'S PERFORMANCE

 

(a)All of the covenants and obligations that Seller are required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been duly performed and complied with in all material
respects.

 

(b)Each document required to be delivered pursuant to Section 2.4 must have been
delivered, and each of the other covenants and obligations in Sections 5.4 and
5.8 must have been performed and complied with in all respects.

 

7.3CONSENTS

 

Each of the Consents identified in Part 3.2 of the Disclosure Letter and each
Consent identified in Schedule 4.2, must have been obtained and must be in full
force and effect.

 

7.4ADDITIONAL DOCUMENTS

 

Such other documents as Buyer may reasonably request for the purpose of (i)
enabling its counsel to provide the opinion referred to in Section 8.4(a), (ii)
evidencing the accuracy of any of Seller' representations and warranties, (iii)
evidencing the performance by either Seller of, or the compliance by either
Seller with, any covenant or obligation required to be performed or complied
with by such Seller, (iv) evidencing the satisfaction of any condition referred
to in this Section 7, or (v) otherwise facilitating the consummation or
performance of any of the Contemplated Transactions.

 

7.5NO PROCEEDINGS

 

Since the date of this Agreement, there must not have been commenced or
Threatened against Buyer, or against any Person affiliated with Buyer, any
Proceeding (a) involving any challenge to, or seeking damages or other relief in
connection with, any of the Contemplated Transactions, or (b) that may have the
effect of preventing, delaying, making illegal, or otherwise interfering with
any of the Contemplated Transactions.

 



Page 31 of 49

 

 

7.6NO CLAIM REGARDING OWNERSHIP INTEREST OR SALE PROCEEDS

 

There must not have been made or Threatened by any Person any claim asserting
that such Person (a) is the holder or the beneficial owner of, or has the right
to acquire or to obtain beneficial ownership of, any stock or membership of, or
any other voting, equity, or ownership interest in, any of the Company, or (b)
is entitled to all or any portion of the Purchase Price payable for the
Ownership Interest.

 

7.7NO PROHIBITION

 

Neither the consummation nor the performance of any of the Contemplated
Transactions will, directly or indirectly (with or without notice or lapse of
time), materially contravene, or conflict with, or result in a material
violation of, or cause Buyer or any Person affiliated with Buyer to suffer any
material adverse consequence under, (a) any applicable Legal Requirement or
Order, or (b) any Legal Requirement or Order that has been published,
introduced, or otherwise [formally] proposed by or before any Governmental Body.

 

8.CONDITIONS PRECEDENT TO SELLER'S OBLIGATION TO CLOSE

 

Seller's obligation to sell the Ownership Interest and to take the other actions
required to be taken by Seller at the Closing is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions (any of which may
be waived by Seller, in whole or in part):

 

8.1ACCURACY OF REPRESENTATIONS

 

All of Buyer's representations and warranties in this Agreement (considered
collectively), and each of these representations and warranties (considered
individually), must have been accurate in all material respects as of the date
of this Agreement and must be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

8.2BUYER'S PERFORMANCE

 

(a)All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), must have been performed and complied with in all material
respects.

 

(b)Buyer must have delivered each of the documents required to be delivered by
Buyer pursuant to Section 2.4 and must have made the cash payments required to
be made by Buyer pursuant to Sections 2.4(b)(i) and 2.4(b)(ii).

 

8.3CONSENTS

 

Each of the Consents identified in Part 3.2 of the Disclosure Letter must have
been obtained and must be in full force and effect.

 



Page 32 of 49

 

 

8.4ADDITIONAL DOCUMENTS

 

Buyer must have caused such other documents as Seller may reasonably request for
the purpose of (i) enabling their counsel to provide the opinion referred to in
Section 7.4(a), (ii) evidencing the accuracy of any representation or warranty
of Buyer, (iii) evidencing the performance by Buyer of, or the compliance by
Buyer with, any covenant or obligation required to be performed or complied with
by Buyer, (ii) evidencing the satisfaction of any condition referred to in this
Section 8, or (v) otherwise facilitating the consummation of any of the
Contemplated Transactions.

 

8.5NO INJUNCTION

 

There must not be in effect any Legal Requirement or any injunction or other
Order that (a) prohibits the sale of the Ownership Interest by Seller to Buyer,
and (b) has been adopted or issued, or has otherwise become effective, since the
date of this Agreement.

 

9.TERMINATION

 

9.1TERMINATION EVENTS

 

This Agreement may, by notice given prior to or at the Closing, be terminated:

 

(a)by either Buyer or Seller if a material Breach of any provision of this
Agreement has been committed by the other party and such Breach has not been
waived;

 

(i)by Buyer if any of the conditions in Section 7 has not been satisfied as of
the Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Buyer to comply with its obligations under
this Agreement) and Buyer has not waived such condition on or before the Closing
Date; or

 

(ii)by Seller, if any of the conditions in Section 8 has not been satisfied of
the Closing Date or if satisfaction of such a condition is or becomes impossible
(other than through the failure of Seller to comply with their obligations under
this Agreement) and Seller have not waived such condition on or before the
Closing Date;

 

(b)by mutual consent of Buyer and Seller; or

 

(c)by either Buyer or Seller if the Closing has not occurred (other than through
the failure of any party seeking to terminate this Agreement to comply fully
with its obligations under this Agreement) on or before August 30, 2013, or such
later date as the parties may agree upon.

 

9.2EFFECT OF TERMINATION

 

Each party's right of termination under Section 9.1 is in addition to any other
rights it may have under this Agreement or otherwise, and the exercise of a
right of termination will not be an election of remedies. If this Agreement is
terminated pursuant to Section 9.1, all further obligations of the parties under
this Agreement will terminate, except that the obligations in Sections 11.1 and
11.3 will survive; provided, however, that if this Agreement is terminated by a
party because of the Breach of the Agreement by the other party or because one
or more of the conditions to the terminating party's obligations under this
Agreement is not satisfied as a result of the other party's failure to comply
with its obligations under this Agreement, the terminating party's right to
pursue all legal remedies will survive such termination unimpaired.

 



Page 33 of 49

 

 

10.INDEMNIFICATION; REMEDIES

 

10.1SURVIVAL; RIGHT TO INDEMNIFICATION NOT AFFECTED BY KNOWLEDGE

 

All representations, warranties, covenants, and obligations in this Agreement,
the Disclosure Letter, the supplements to the Disclosure Letter, the certificate
delivered pursuant to Section 2.4(a)(v), and any other certificate or document
delivered pursuant to this Agreement will survive the Closing. The right to
indemnification, payment of Damages or other remedy based on such
representations, warranties, covenants, and obligations will not be affected by
any investigation conducted with respect to, or any Knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing Date, with respect to the accuracy
or inaccuracy of or compliance with, any such representation, warranty,
covenant, or obligation. The waiver of any condition based on the accuracy of
any representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
Damages, or other remedy based on such representations, warranties, covenants,
and obligations.

 

10.2INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER

 

Seller, jointly and severally, will indemnify and hold harmless Buyer, the
Company, and their respective Representatives, stockholders, controlling
persons, and affiliates (collectively, the "Indemnified Persons") for, and will
pay to the Indemnified Persons the amount of, any loss, liability, claim, damage
(including incidental and consequential damages), expense (including costs of
investigation and defense and reasonable attorneys' fees) or diminution of
value, whether or not involving a third-party claim (collectively, "Damages"),
arising, directly or indirectly, from or in connection with:

 

(a)any Breach of any representation or warranty made by Seller in this Agreement
(without giving effect to any supplement to the Disclosure Letter), the
Disclosure Letter, the supplements to the Disclosure Letter, or any other
certificate or document delivered by Seller pursuant to this Agreement;

 

(b)any Breach of any representation or warranty made by Seller in this Agreement
as if such representation or warranty were made on and as of the Closing Date
without giving effect to any supplement to the Disclosure Letter, other than any
such Breach that is disclosed in a supplement to the Disclosure Letter and is
expressly identified in the certificate delivered pursuant to Section 2.4(a)(v)
as having caused the condition specified in Section 7.1 not to be satisfied;

 



Page 34 of 49

 

 

(c)any Breach by either Seller of any covenant or obligation of such Seller in
this Agreement; (d) any product shipped or manufactured by, or any services
provided by, the Company prior to the Closing Date;

 

(d)any matter disclosed in the Disclosure Letter; or

 

(e)any claim by any Person for brokerage or finder's fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with either Seller or the Company (or any Person acting
on their behalf) in connection with any of the Contemplated Transactions.

 

The remedies provided in this Section 10.2 will not be exclusive of or limit any
other remedies that may be available to Buyer or the other Indemnified Persons.

 

10.3INDEMNIFICATION AND PAYMENT OF DAMAGES BY SELLER—ENVIRONMENTAL MATTERS

 

Seller, jointly and severally, will indemnify and hold harmless Buyer, the
Company, and the other Indemnified Persons for, and will pay to Buyer, the
Company, and the other Indemnified Persons the amount of, any Damages (including
costs of cleanup, containment, or other remediation) arising, directly or
indirectly, from or in connection with any Environmental, Health, and Safety or
Hazardous Materials Liabilities arising out of or relating to the ownership,
operation, or condition at any time on or prior to the Closing Date of the
Facilities or any other properties and assets (whether real, personal, or mixed
and whether tangible or intangible) in which Seller or the Company has or had an
interest, or any bodily injury (including illness, disability, and death, and
regardless of when any such bodily injury occurred, was incurred, or manifested
itself), personal injury, property damage (including trespass, nuisance,
wrongful eviction, and deprivation of the use of real property), or other damage
of or to any Person, including any employee or former employee of Seller or the
Company or any other Person for whose conduct they are or may be held
responsible. 

 

10.4INDEMNIFICATION AND PAYMENT OF DAMAGES BY BUYER

 

Buyer will indemnify and hold harmless Seller, and will pay to Seller the amount
of any Damages arising, directly or indirectly, from or in connection with (a)
any Breach of any representation or warranty made by Buyer in this Agreement or
in any certificate delivered by Buyer pursuant to this Agreement, (b) any Breach
by Buyer of any covenant or obligation of Buyer in this Agreement, or (c) any
claim by any Person for brokerage or finder's fees or commissions or similar
payments based upon any agreement or understanding alleged to have been made by
such Person with Buyer (or any Person acting on its behalf) in connection with
any of the Contemplated Transactions.

 



Page 35 of 49

 

 

10.5TIME LIMITATIONS

 

If the Closing occurs, Seller will have no liability (for indemnification or
otherwise) with respect to any representation or warranty, or covenant or
obligation to be performed and complied with prior to the Closing Date, other
than those in Sections 3.3, 3.11, 3.13, and 3.19, unless on or before two (2)
years post the Closing Date Buyer notifies Seller of a claim specifying the
factual basis of that claim in reasonable detail to the extent then known by
Buyer; a claim with respect to Section 3.3, 3.11, 3.13, or 3.19 or a claim for
indemnification or reimbursement not based upon any representation or warranty
or any covenant or obligation to be performed and complied with prior to the
Closing Date, may be made at any time. If the Closing occurs, Buyer will have no
liability (for indemnification or otherwise) with respect to any representation
or warranty, or covenant or obligation to be performed and complied with prior
to the closing Date, unless on or before two (2) years post the Closing Date and
Seller notifies Buyer of a claim specifying the factual basis of that claim in
reasonable detail to the extent then known by Seller.



 

10.6RIGHT OF SET-OFF

 

Upon notice to Seller specifying in reasonable detail the basis for such
set-off, Buyer may set off any amount to which it may be entitled under this
Section 10 against amounts otherwise payable under the Promissory Note or may
give notice of a Claim in such amount that may be taken out of any payment owed
from the Adjustment Amount. The exercise of such right of set-off by Buyer in
good faith, whether or not ultimately determined to be justified, will not
constitute an event of default under the Promissory Note or any instrument
securing a Promissory Note. Neither the exercise of nor the failure to exercise
such right of set-off or to give a notice of a Claim to set-off against the
Adjustment Amount will constitute an election of remedies or limit Buyer in any
manner in the enforcement of any other remedies that may be available to it.

 

10.7PROCEDURE FOR INDEMNIFICATION—THIRD PARTY CLAIMS

 

(a)Promptly after receipt by an indemnified party under this Section 10 of
notice of the commencement of any Proceeding against it, such indemnified party
will, if a claim is to be made against an indemnifying party under such Section,
give notice to the indemnifying party of the commencement of such claim, but the
failure to notify the indemnifying party will not relieve the indemnifying party
of any liability that it may have to any indemnified party, except to the extent
that the indemnifying party demonstrates that the defense of such action is
prejudiced by the indemnifying party's failure to give such notice.

 



Page 36 of 49

 

 

(b)If any Proceeding referred to in this Section 10 is brought against an
indemnified party and it gives notice to the indemnifying party of the
commencement of such Proceeding, the indemnifying party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the indemnifying party is also a party to such
Proceeding and the indemnified party determines in good faith that joint
representation would be inappropriate, or (ii) the indemnifying party fails to
provide reasonable assurance to the indemnified party of its financial capacity
to defend such Proceeding and provide indemnification with respect to such
Proceeding), to assume the defense of such Proceeding with counsel satisfactory
to the indemnified party and, after notice from the indemnifying party to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will not, as long as it diligently conducts such defense, be
liable to the indemnified party under this Section 10 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the indemnified party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
indemnifying party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (ii) no
compromise or settlement of such claims may be effected by the indemnifying
party without the indemnified party's consent unless (A) there is no finding or
admission of any violation of Legal Requirements or any violation of the rights
of any Person and no effect on any other claims that may be made against the
indemnified party, and (B) the sole relief provided is monetary damages that are
paid in full by the indemnifying party; and (iii) the indemnified party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. If notice is given to an indemnifying party of the
commencement of any Proceeding and the indemnifying party does not, within ten
days after the indemnified party's notice is given, give notice to the
indemnified party of its election to assume the defense of such Proceeding, the
indemnifying party will be bound by any determination made in such Proceeding or
any compromise or settlement effected by the indemnified party.

 

(c)Notwithstanding the foregoing, if an indemnified party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it or its affiliates other than as a result of monetary damages for which
it would be entitled to indemnification under this Agreement, the indemnified
party may, by notice to the indemnifying party, assume the exclusive right to
defend, compromise, or settle such Proceeding, but the indemnifying party will
not be bound by any determination of a Proceeding so defended or any compromise
or settlement effected without its consent (which may not be unreasonably
withheld).

 

(d)Seller hereby consents to the non-exclusive jurisdiction of any court in
which a Proceeding is brought against any Indemnified Person for purposes of any
claim that an Indemnified Person may have under this Agreement with respect to
such Proceeding or the matters alleged therein, and agree that process may be
served on Seller with respect to such a claim anywhere in the world.

 

10.8PROCEDURE FOR INDEMNIFICATION—OTHER CLAIMS

 

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

 

11.NON-COMPETE AND NON-SOLICITATION.

 

11.1Non-Compete

 

(a)Seller agrees that for a period commencing on the Closing Date and
terminating on the second (2nd) anniversary of the Closing Date, or one (1) year
after the termination or expiration of the Medical Director Agreement or other
medical services agreement in place at the time of termination that is executed
between the Seller and Buyer, whichever is longer, Seller will not engage,
directly or indirectly, in a Competing Business anywhere in the Territory. The
foregoing restrictions are reasonable and appropriate, do not exceed the
protection necessary to secure the goodwill purchased, and do not place undue
hardship on Seller.

 



Page 37 of 49

 

 

(b)The remedy at law for any breach of the foregoing will be inadequate and
Buyer, in addition to any other relief available to it, shall be entitled to
temporary and permanent injunctive relief without the necessity of proving
actual damages. If any provisions of any restrictive covenant contained herein,
should be deemed to exceed the limitations allowed by applicable law, then such
provision shall be reformed to provide the maximum limitations permitted.

 

11.2Non-Solicitation

 

Seller agrees that for a period of four (4) years from and after the Closing
Date he shall not, and shall not cause any third party to, without the prior
written consent of Buyer, directly or indirectly:

 

(a)solicit to hire (or cause or seek to cause to leave the employ of or
retention by Buyer or any of its Subsidiaries) (i) any employee or contractor of
Buyer and the Company and its subsidiaries, or (ii) any person employed or
retained by Buyer or any of its Subsidiaries who became known to or was
identified to Seller or any of its Subsidiaries in connection with the
transactions contemplated by this Agreement or during Seller's engagement by
Buyer after the Closing Date, unless, in the case of clause (i) or (ii) above,
such person ceased to be an employee or contractor of Buyer and/or its
Subsidiaries at least six (6) months prior to such action by Seller or any third
party induced by Seller; or



 

(b)solicit, divert, attempt to solicit or divert any customer or prospective
customer of Company known to Seller at the time or Closing or obtained at any
time during this four (4) year non-solicitation period for any reason.

 

For purposes of this Section 11, a "Competing Business" shall mean the Company,
person or group of persons providing services in sleep health, including but not
limited to services involving providing diagnostic tests in clinical settings,
selling equipment and supplies relating to sleep health, providing consulting
services with respect to sleep health, sleep health operations and/or operating
a sleep health clinical or consulting services. "Territory" shall mean the
United States.

 

12.GENERAL PROVISIONS

 

12.1EXPENSES

 

Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the Contemplated
Transactions, including all fees and expenses of agents, representatives,
counsel, and accountants. Seller will cause the Company not to incur any
out-of-pocket expenses in connection with this Agreement. In the event of
termination of this Agreement, the obligation of each party to pay its own
expenses will be subject to any rights of such party arising from a breach of
this Agreement by another party.

 



Page 38 of 49

 

 

12.2PUBLIC ANNOUNCEMENTS

 

Any public announcement or similar publicity with respect to this Agreement or
the Contemplated Transactions will be issued, if at all, at such time and in
such manner as Buyer determines. Unless consented to by Buyer in advance or
required by Legal Requirements, prior to the Closing Seller shall, and shall
cause the Company to, keep this Agreement strictly confidential and may not make
any disclosure of this Agreement to any Person. Seller and Buyer will consult
with each other concerning the means by which the Company' employees, customers,
and suppliers and others having dealings with the Company will be informed of
the Contemplated Transactions, and Buyer will have the right to be present for
any such communication.

 

12.3CONFIDENTIALITY

 

Between the date of this Agreement and the Closing Date, Buyer and Seller will
maintain in confidence, and will cause the directors, officers, employees,
agents, and advisors of Buyer and the Company to maintain in confidence, and not
use to the detriment of another party the Buyer, the Seller, or the Company any
written, oral, or other information obtained in confidence from another party,
the Buyer, the Seller, or the Company in connection with this Agreement or the
Contemplated Transactions, unless (a) such information is already known to such
party or to others not bound by a duty of confidentiality or such information
becomes publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any filing or obtaining any
consent or approval required for the consummation of the Contemplated
Transactions, or (c) the furnishing or use of such information is required by or
necessary or appropriate in connection with legal proceedings. 

 

If the Contemplated Transactions are not consummated, each party will return or
destroy as much of such written information as the other party may reasonably
request. Whether or not the Closing takes place, Sellers waive, and will upon
Buyer's request cause the Company to waive, any cause of action, right, or claim
arising out of the access of Buyer or its representatives to any trade secrets
or other confidential information of the Company except for the intentional
competitive misuse by Buyer of such trade secrets or confidential information.

 

12.4NOTICES

 

All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt), (b) sent by facsimile and email
with confirmations of delivery and/or receipt, provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):

 



Page 39 of 49

 

 

Seller:

 

Attention: Michael Soo, M.D.

 

17 Stoneridge Circle

 

Durham, NC 27705

 

Email:       mlsoo@mindspring.com

 

With a copy to:

 

Joseph W. Marion

 

Harriss & Marion, PLLC

 

Suite 210-C

 

Duke Forest Place

 

3326 Durham-Chapel Hill Blvd

 

Durham, NC 27707

 

Email:     joe@hmattorneys.net

 

Facsimile: 919-493-8425

 

Buyer: Vystar Corporation         Attention: William Doyle         Email:
wdoyle@vytex.com         Facsimile: (770)-965-0162         With a copy to:      
Attention: Dawn Ely, Esq.         Email: dely@vytex.com  

 

3235 Satellite Blvd,         400, Suite 290         Duluth, GA 30096        
Facsimile: 1.866.360.7228  

 

Page 40 of 49

 

 

12.5JURISDICTION; SERVICE OF PROCESS

 

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any of the parties
in the courts of the State of Georgia, County of Gwinnett, or if it has or can
acquire jurisdiction, in the United States District Court in that county, and
each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on any party anywhere in the world.

 

12.6FURTHER ASSURANCES

 

The parties agree (a) to furnish upon request to each other such further
information, (b) to execute and deliver to each other such other documents, and
(c) to do such other acts and things, all as the other party may reasonably
request for the purpose of carrying out the intent of this Agreement and the
documents referred to in this Agreement. 

 

12.7WAIVER

 

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither the failure nor any delay by any party in exercising any
right, power, or privilege under this Agreement or the documents referred to in
this Agreement will operate as a waiver of such right, power, or privilege, and
no single or partial exercise of any such right, power, or privilege will
preclude any other or further exercise of such right, power, or privilege or the
exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising out of this Agreement
or the documents referred to in this Agreement can be discharged by one party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of such party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

12.8ENTIRE AGREEMENT AND MODIFICATION

 

This Agreement supersedes all prior agreements between the parties with respect
to its subject matter (including any Letter of Intent between the parties), and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by both parties.

 



Page 41 of 49

 

 

12.9DISCLOSURE LETTER

 

(a)The disclosures in the Disclosure Letter, and those in any Supplement
thereto, must relate only to the representations and warranties in the Section
of the Agreement to which they expressly relate and not to any other
representation or warranty in this Agreement.

 

(b)In the event of any inconsistency between the statements in the body of this
Agreement and those in the Disclosure Letter (other than an exception expressly
set forth as such in the Disclosure Letter with respect to a specifically
identified representation or warranty), the statements in the body of this
Agreement will control.

 

12.10ASSIGNMENTS, SUCCESSORS, AND NO THIRD-PARTY RIGHTS

 

Neither party may assign any of its rights under this Agreement without the
prior consent of the other party, which will not be unreasonably withheld.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of the successors and permitted
assigns of the parties. Nothing expressed or referred to in this Agreement will
be construed to give any Person other than the parties to this Agreement any
legal or equitable right, remedy, or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
to this Agreement and their successors and assigns. 

 

12.11SEVERABILITY

 

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

12.12SECTION HEADINGS, CONSTRUCTION

 

The headings of Sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation. All references to "Section"
or "Sections" refer to the corresponding Section or Sections of this Agreement.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word "including" does not limit the preceding words or terms.

 

12.13TIME OF ESSENCE

 

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

12.14GOVERNING LAW

 

This Agreement will be governed by the laws of the State of Georgia without
regard to conflicts principles.

 



Page 42 of 49

 

 

12.15COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement.

 

[The remainder of the page intentionally left blank]

 



Page 43 of 49

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

Buyer: Vystar Corporation   Seller: Michael Soo, M.D.           By:     By:    
Signature     Signature           Name: William R. Doyle   Name:     Printed
Name     Printed Name           Title: President & CEO   Title: Individual &
Sole Owner of Company           Date:     Date:  

 

Page 44 of 49

 

 

EXHIBIT 1

DISCLOSURE LETTER

 

Page 45 of 49

 

 

EXHIBIT 2.4(a)(i)

 

ASSIGNMENT OF OWNERSHIP INTEREST

 

Page 46 of 49

 

 

EXHIBIT 2.4(a)(ii)

 

SELLER'S RELEASE

 

Page 47 of 49

 

 

EXHIBIT 2.5

 

PROMISSORY NOTE - Adjustment Amount

 

Page 48 of 49

 

 

EXHIBIT 2.6

 

ADJUSTMENT PROCEDURE

 

COMPANY'S STATEMENT OF REVENUES AND EXPENSES FOR THE 4 QUARTERS ENDED FOR BOTH
DECEMBER 31, 2012 AND DECEMBER 31, 2011

 

Page 49 of 49

